UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 PLX Technology, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offseto as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Corporate Communications Letter to Balch Hill Capital, LLC March 15, 2012 Mr. Simon J. Michael Manager Balch Hill Capital, LLC PO Box 7775 San Francisco, CA94120 Dear Mr. Michael: The Board is in receipt of your letter dated March 13, 2012.We appreciate your views and value your input, as we do from all of our shareholders – particularly ones like yourself that have a significant position and understand our business. We agree with you whole-heartedly that a protracted proxy contest would be disruptive, expensive, and not in the best interest of the company or our shareholders.In that regard, and further to your expressed willingness to potentially reach a mutually agreeable resolution, I can assure you that we are open and receptive to changes if such change would ultimately add value. I therefore reiterate that our offer still stands to make the Chairman of our Nominating and Governance Committee available to interview the nominees you have put forth at their convenience.That is our corporate procedure when considering potential director candidates and would be the starting point to any changes at the Board level.We look forward to moving this process forward in an expeditious manner. Sincerely, /s/ Ralph Schmitt Ralph Schmitt President, CEO and Director On Behalf of the Board of Directors cc:PLXT Board of Directors IMPORTANT ADDITIONAL INFORMATION PLX Technology, Inc. plans to file with the SEC and make available to its stockholders a proxy statement and a white proxy card in connection with its 2012 annual meeting.PLX advises its stockholders to read the proxy statement relating to the 2012 annual meeting when it becomes available, because it will contain important information.Stockholders may obtain a free copy of the proxy statement and other documents (when available) that PLX files with the SEC at the SEC’s website at www.sec.gov.The proxy statement and these other documents may also be obtained for free from PLX by directing a request to PLX Technology, Inc., Attn: Corporate Secretary, or from PLX at www.plxtech.com. PLX, its directors and named executive officers are participants in the solicitation of PLX’s stockholders in connection with its 2012 annual meeting. Stockholders may obtain information regarding the names, affiliations and interests of such individuals in PLX’s proxy statement filed with the SEC on April 25, 2011, for the 2011 annual meeting.To the extent holdings of PLX securities by directors and certain officers have subsequently changed, such changes have been reflected onForms 4 filed with the SEC.
